internal_revenue_service date number info release date index no conex-165759-02 cc psi b8 attention dear i appreciate your letter dated date concerning the proposed irs regulation reg-103829-99 that would modify the definitions of highway and nonhighway vehicles for purposes of the excise_tax on certain heavy vehicles i assure you we will give your comments and suggestions on this issue our fullest consideration we expect to receive additional comments at the hearing scheduled date irs chief_counsel attorneys met with discuss this issue in general these meetings provided an excellent opportunity to develop a better understanding of the problems our proposal is intended to address and to foster an exchange of ideas and information i would be happy to arrange for similar meetings with your staff i also would be happy to meet with you if you have any questions or would like to schedule a meeting please contact me or associate chief_counsel passthroughs special industries at this past summer to i appreciate your interest and input on this issue sincerely bob wenzel acting commissioner
